DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed on 4 November 2021 does not fully comply with the requirements of 37 CFR 1.98 because:  each publication listed in an information disclosure statement must be identified by publisher, author (if any), title, relevant pages of the publication, date (e.g., reference numbers AL, AM, and AT and 2106 in reference number AK appears to be in the future), and place of publication.  The date of publication supplied must include at least the month and year of publication, except that the year of publication (without the month) will be accepted if the applicant points out in the information disclosure statement that the year of publication is sufficiently earlier than the effective U.S. filing date and any foreign priority date so that the particular month of publication is not in issue.  Since the submission appears to be bona fide, applicant is given ONE (1) MONTH from the date of this notice to supply the above mentioned omissions or corrections in the information disclosure statement.  NO EXTENSION OF THIS TIME LIMIT MAY BE GRANTED UNDER EITHER 37 CFR 1.136(a) OR (b).  Failure to timely comply with this notice will result in the above mentioned information disclosure statement being placed in the application file with the noncomplying information not being considered.  See 37 CFR 1.97(i).
The listing of references in the specification (e.g., paragraphs 26, 28-32, 34-37, 40, 44, 46, 96, 99, 100, 162, 180, 186, and some of the references on pp. 38-39 appear the list may not be incorporated into the specification but must be submitted in a separate paper”.  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Drawings
The drawings were received on 10 March 2021.  These drawings are not acceptable.
Figures 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated (described in the specification as “… Prior Art: Microscopy …” on pg. 11 and “… prior art 200 …” on pg. 12).  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures.  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:  27, 47, and 51.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the 
The drawings are also objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:  28.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (e.g., paragraphs 26, 28-32, 34-37, 85, 96, 97, and 181).  Applicant is required to delete the embedded hyperlink and/or other form of 
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim(s) 4-6 and 11-12 is/are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only and/or cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claim(s) 4-6 and 11-12 has/have not been further treated on the merits.
Claim(s) 2, 7, 8, 10 is/are objected to because of the following informalities:
(a) in claim 2, “the the” on the first line should probably be --the--;
(b) in claim 7, “a scanning” on line 8 should probably be --the scanning--;
(c) in claim 8, “the scanning device used to move the positions of the” on the first two lines should probably be --the scanning device--;
(d) in claim 8, “path” on the last line should probably be --path.-- (i.e., each claim begins with a capital letter and ends with a period; see MPEP § 608.01(m)); and
(e) in claim 10, “plane,” on the last line should probably be --plane.-- (i.e., each claim begins with a capital letter and ends with a period; see MPEP § 608.01(m)).
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
Claim(s) 8-10 is/are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8 recites the limitation “the sample” in line 2, the limitation “the predetermined positions” in line 4, the limitation “the direct path” in line 5, the limitation “the indirect path” in the last line.  There is insufficient antecedent basis for these limitations in the claim.
Claim 9 recites the limitation “the spot” in the first line.  There is insufficient antecedent basis for the limitation in the claim.
Further multiple dependent claim 9 recites the limitation “the pixel size” in the last line.  There is insufficient antecedent basis for the limitation in the claim.
Claim 10 recites the limitation “the sample plane” in the last two lines.  There is insufficient antecedent basis for the limitation in the claim.
Claim(s) dependent on the claim(s) discussed above is/are also indefinite for the same reasons.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 7 is/are rejected under U.S.C. 102(a)(1) as being anticipated by Balzarotti et al. (Nanometer resolution imaging and tracking of fluorescent molecules with minimal photon fluxes, Science Vol. 355, no. 6325 (February 2017), pp. 606–612 with 72 pages of Supplementary Materials).
	In regard to claim 7, Balzarotti et al. disclose a method for determining a position in two or three dimensions of a set of separated light-emitting objects, the method comprising:
(a) characterizing two or three of the dimensions of the position of each one of the separated light emitting objects, by projecting, using a scanning device, along a projection axis, onto each object of the set of objects, a set of distributions of optical radiation having zero intensity at a common center, in two or three dimensions, of each of the distributions of the set of distributions, the center being different for each object of the set of objects (e.g., “… MINFLUX, a concept for ” in the fourth paragraph on pg. 606 and the fifth paragraph on pg. 612); and
(b) measuring the intensity of the light emitted and moving the center of set of distributions, by using a scanning device, separately for each object of the set of objects, to a location on the object of the set of objects, wherein the light emissions are at a minimum (e.g., “… Fig. 1. Principles of MINFLUX illustrated in a single dimension (x) by using a standing light wave of wavelength λ. (A) The unknown position xm of a fluorescent molecule is determined by translating the standing wave, such that one of its intensity zeros travels from x = –L/2 to L/2, with xm being somewhere in between. (B) Because the molecular fluorescence f(x) becomes zero at xm, solving f(xm)=0 yields the molecular position xm … Establishing the emitter position can be performed in parallel with another zero, by targeting molecules further away than λ/2 from the first one …” in the Fig. 1 caption).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balzarotti et al. (Nanometer resolution imaging and tracking of fluorescent molecules with minimal photon fluxes, Science Vol. 355, no. 6325 (February 2017), pp. 606–612 with 72 pages of Supplementary Materials) in view of Yu et al. (US 2019/0121155).
	In regard to claim 1, Balzarotti et al. disclose a method for determining a position in three dimensions of a light-emitting object in a sample, the method comprising characterizing two of the dimensions of the position in a first coordinate system using an Abbe's loophole technique, by projecting along a first projection axis, onto a part of the sample including the light-emitting object, a first set of distributions of optical radiation having zero intensity at a common center of each of the distributions of the set (e.g., “… MINFLUX, a concept for establishing the coordinates of a molecule with (minimal) emission fluxes, originating from a local excitation minimum … our concept is surprisingly simple and can be realized in both scanning beam … In MINFLUX nanoscopy and tracking, it will also be possible to accommodate multiple fields of view in parallel by using arrays of minima provided by many doughnuts or standing waves. Further expansions of our work include multicolor, 3D localization [e.g., by using a z-doughnut (2)] …” in the fourth paragraph on pg. 606 and the fifth paragraph on pg. 612), measuring the intensity of the light emitted and moving the set of distributions to a first location on the object wherein the light emissions are at a minimum, such location characterizing such two of the dimensions (e.g., “… Fig. 1. Principles of MINFLUX illustrated in a single dimension (x) by using a standing light wave of wavelength λ. (A) The unknown position xm of a fluorescent molecule is determined by translating the standing wave, such that one of its intensity zeros travels from x = –L/2 to L/2, with xm being somewhere in between. (B) Because the molecular fluorescence f(x) becomes zero at xm, solving f(xm)=0 yields the molecular position xm … Establishing the emitter position can be performed in parallel ” in the Fig. 1 caption).  The method of Balzarotti et al. lacks an explicit description of using an optical module to shape the light emitted from the object, before detecting the light, in a manner wherein a resulting shape depends on an axial position of the object, recording the shape and the overall intensity, and using the resulting shape measurement to determine the axial position.  However, microscopes are well known in the art (e.g., see “… non­negative least-squares optimization algorithm to find best­match solutions. In addition, a phase plate or equivalent may be placed in the illumination path in order to produce depth-encoded sub-images of the object having point spread functions (PSFs) which vary according to depth range. Once depth range is decoded, super-resolution in the third, axial dimension is possible. Axial super-resolution can be as good as X-Y super-resolution. Fluorescent objects may be super­resolved by this method … microscope 100 and optionally includes a phase plate such as a circular caustic. The phase plate is useful for 3D imaging, as a convenient way to form a set of axially asymmetric PSFs. Note however that asymmetric sets of PSFs can be produced in other ways … Sub-images 204 (see FIG. 2) are relayed through lens 108, lens 110, phase plate 112 (if used), and lens 114 to image on camera 120 … Camera 120 provides the sub-images to processor 140. Processor 140 iteratively compares each sub-image to combinations of PSF templates within a modeled dictionary of templates (see FIGS. 2-4) and each sub-image is matched and associated with a best-match solution. Processor 140 then creates best-match reconstructions from the best-match solutions and combines the reconstructions associated with the sub-images to form a super-resolution image of the object …” in paragraphs 11, 18, 20, and 21 of Yu et al.).  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide an optical module to shape the light emitted from the object in the method of Balzarotti et al. before detecting the light so as to “produce depth-encoded sub-images of the object having point spread functions (PSFs) which vary according to depth ”, in order to determine the axial position from recorded shape and overall intensity that depends on an axial position of the object.
	In regard to claim 3 which is dependent on claim 1, Balzarotti et al. also disclose that, the method further comprising, before characterizing two of the dimensions of the position in the first coordinate system, acquiring a rough estimation of the position of two- or three-dimensional position of the light-emitting object, by standard localization or imaging methods (e.g., “… In order to acquire an image of small objects, the excitation beam pattern (EBP) has to be centered on the object of interest. This is performed by first taking a faint widefield image in which bright diffraction limited spots are selected manually. The centers of the bright spots are obtained by Gaussian fitting. Next, the EBP and detection volume are placed onto a spot center …” in Supplementary Materials pg. 33).
Claim(s) 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balzarotti et al. in view of Yu et al. as applied to claim(s) 1 above, and further in view of Quintas Glasner de Medeiros et al. (US 2017/0023784).
	In regard to claim 2 which is dependent on claim 1, the method of Balzarotti et al. lacks an explicit description of determining the position of the light-emitting object, with even higher accuracy, by characterizing all three of the dimensions of the determined position in a second coordinate system using the Abbe's loophole technique, by projecting along a second projection axis onto the object a second set of distributions of optical radiation having zero intensity at the three-dimensional position of each of the distributions of the set, and moving the set of distributions to a second location on the object wherein the light emissions are at a minimum, such second location characterizing all three dimensions.  However, microscopes are well known in the art e.g., see “… illuminating the sample using a first illumination beam, detecting, at a stationary detector in a stationary position, first radiation from the sample, processing the first radiation to obtain a first data set, illuminating the sample using a second illumination beam at an angle to the first illumination beam, detecting, at the stationary detector in the stationary position, second radiation from the sample, processing the second radiation to obtain a second data set, and combining the first data set and the second data set to produce an image of the sample …” in paragraph 20 of Quintas Glasner de Medeiros et al.).  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a second projection axis onto the object in the method of Balzarotti et al. for projecting and moving a second set of distributions of optical radiation (having zero intensity at the three-dimensional position of each of the distributions of the set) to a second location on the object wherein the light emissions are at a minimum, in order to achieve higher accuracy by combining data sets with different lateral and axial resolutions.
	In regard to claim 3 which is dependent on claim 2, the cited prior art is applied as in claim 3 which is dependent on claim 1 above.
Claim(s) 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balzarotti et al. (Nanometer resolution imaging and tracking of fluorescent molecules with minimal photon fluxes, Science Vol. 355, no. 6325 (February 2017), pp. 606–612 with 72 pages of Supplementary Materials) in view of Acosta et al. (US 9,535,242).
	In regard to claim 8 which is dependent on claim 7 in so far as understood, Balzarotti et al. also disclose (sixth paragraph on pg. 607) “… can be combined with confocal detection for background suppression. Hence, we decided to explore the MINFLUX concept in a scanning confocal arrangement featuring a doughnut-shaped excitation beam …”, the method of  et al. lacks an explicit description that the scanning device of the “scanning confocal arrangement” is a SLM or a DMD, positioned at a plane conjugate to the sample, and the scanning device is operating, for a SLM or a DMD, in a mode that either only pixels conjugated to the position of the determined positions are in ON mode and the light collected is the direct path, or, alternatively, in a DMD, only pixels conjugated to the position of the emitters are in OFF mode and the light collected is the indirect path.  However, scanning confocal arrangements are well known in the art (e.g., see “… acquiring three-dimensional (“3D”) images … using confocal techniques … Microscope system 200 operates using spatial light modulator 210, which includes rapidly re-programmable elements 212, which alter the wavefront of the ingoing illumination light 207 … Spatial light modulator 210 may be implemented using a digital micro-mirror device (“DMD”) or liquid crystal screen and may have on the order of 106 pixels or elements 212 capable of being switched at kHz speeds. This order of magnitude enables diffraction-limited operation and rapid image acquisition … imaging focal plane 217 through sample tray 215 onto the surface of spatial light modulator 210 … Based upon characteristics of the initial images, each spatial light modulator 210 within array 211 may be programmed with a new (and potentially individually different) spatial light modulation pattern (process block 415). The revised spatial light modulation patterns may be selected from a fixed database of patterns stored in memory 265. Sample characteristics that may impact pattern selection include sparsity of reflective/fluorescent particles in a given sample, size of particles being imaged, image resolution desired, imaging time constraints, etc. …” in the last complete column 2 paragraph, the second column 3 paragraph, the third column 4 paragraph, and the fourth column 5 paragraph of Acosta et al.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional scanning confocal arrangement (e.g., comprising “rapidly re-programmable elements 212, which alter the wavefront of the ingoing illumination” in order to “acquiring three-dimensional (“3D”) images … using confocal techniques”) for the scanning confocal arrangement of Balzarotti et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional scanning confocal arrangement (e.g., a SLM or a DMD positioned at a plane conjugate to a sample and operating in a mode that either only pixels conjugated to the position of the determined positions are in ON mode and the light collected is the direct path or only DMD pixels conjugated to the position of the emitters are in OFF mode and the light collected is the indirect path, in order to “acquiring three-dimensional (“3D”) images … using confocal techniques”) as the scanning confocal arrangement of Balzarotti et al.
	In regard to claim 9 which is dependent on claim 7 in so far as understood, the method of Balzarotti et al. lacks an explicit description that the size of the spot corresponding to the diffraction limit is larger than the pixel size, by a factor between 3 and 11.  However, scanning confocal arrangements are well known in the art (e.g., see “… acquiring three-dimensional (“3D”) images … using confocal techniques … Microscope system 200 operates using spatial light modulator 210, which includes rapidly re-programmable elements 212, which alter the wavefront of the ingoing illumination light 207 … Spatial light modulator 210 may be implemented using a digital micro-mirror device (“DMD”) or liquid crystal screen and may have on the order of 106 pixels or elements 212 capable of being switched at kHz speeds. This order of magnitude enables diffraction-” in the last complete column 2 paragraph, the second column 3 paragraph, the third column 4 paragraph, and the fourth column 5 paragraph of Acosta et al.).  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a spatial light modulator (e.g., comprising pixel sizes ~5x smaller than a diffraction limited spot size) for the scanning confocal arrangement of Balzarotti et al., in order to “alter the wavefront of the ingoing illumination light” enabling “diffraction-limited operation and rapid image acquisition”.
	In regard to claim 9 which is dependent on claim 8 in so far as understood, the cited prior art is applied as in claim 9 which is dependent on claim 7 above.
	In regard to claim 10 which is dependent on claim 9 in so far as understood, the method of Balzarotti et al. lacks an explicit description that in which an algorithm is applied to determine an adequate combination of pixels ON and OFF, to position the centroid of the spot on the sample with resolution better than a single, full, pixel of the scanning device, projected on the sample plane.  However, scanning confocal arrangements are well known in the art (e.g., see “… acquiring three-dimensional (“3D”) images … using confocal techniques … Microscope system 200 operates using spatial light modulator 210,  and may have on the order of 106 pixels or elements 212 capable of being switched at kHz speeds. This order of magnitude enables diffraction-limited operation and rapid image acquisition … imaging focal plane 217 through sample tray 215 onto the surface of spatial light modulator 210 … Based upon characteristics of the initial images, each spatial light modulator 210 within array 211 may be programmed with a new (and potentially individually different) spatial light modulation pattern (process block 415). The revised spatial light modulation patterns may be selected from a fixed database of patterns stored in memory 265. Sample characteristics that may impact pattern selection include sparsity of reflective/fluorescent particles in a given sample, size of particles being imaged, image resolution desired, imaging time constraints, etc. …” in the last complete column 2 paragraph, the second column 3 paragraph, the third column 4 paragraph, and the fourth column 5 paragraph of Acosta et al.).  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply a spatial light modulator algorithm that selects a spatial light modulation pattern having an adequate combination of pixels ON and OFF for the scanning confocal arrangement of Balzarotti et al., in order to “alter the wavefront of the ingoing illumination light” so as to position the spot centroid on the sample with resolution better than a single, full, pixel of the scanning device, projected on the sample plane for “diffraction-limited operation and rapid image acquisition”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shun Lee whose telephone number is (571)272-2439.  The examiner can normally be reached on Tuesday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on (571)272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SL/
Examiner, Art Unit 2884

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884